     c;/   . .•
              I

           AO 2458 (Rev. 02/08/2019) Judgment in a Criminal Petty Case (Modified)                                                                          Page I of l
                                                                                                                                                                         I ·7
                                                                                                                                                                         !...)


                                                   UNITED STATES DISTRICT COURT
                                                            SOUTHERN DISTRICT OF CALIFORNIA

                                United States of America                                           JUDGMENT IN A CRIMINAL CASE
                                           v.                                                      (For Offe~ses Committed On or After November 1, 1987)


                                      Juan Nava-Aguilar                                            Case Number: 3:19-mj-22163

                                                                                                   Antonio F. Yoon
                                                                                                   Defendant's Attorney


           REGISTRATION NO. 85454298

           THE DEFENDANT:
            IZl pleaded guilty to count( s) 1 of Complaint
                                                         ~~~~~~~~~~~~~~~~~~~~~~~~~~~




            D was found guilty to count(s)
              after a plea of not guilty.
              Accordingly, the defendant is adjudged guilty of such count(s), which involve the following offense(s):

           Title & Section                         Nature of Offense                                                                 Count Number(s)
           8:1325                                  ILLEGAL ENTRY (Misdemeanor)                                                       1

            D The defendant has been found not guilty on count(s)                         ~~~~~~~~~~~~~~~~~~~




            D Count(s)                                                                              dismissed on the motion of the United States.
I
                                                       IMPRISONMENT
I                 The defendant is hereby committed to the custody of the United States Bureau of Prisons to be
           imprisoned for a term of:
I
                                             18! TIME SERVED                                  D    ~~~~~~~~~
                                                                                                                                        days

            IZl   Assessment: $10 WAIVED IZl Fine: WAIVED
            IZl   Court recommends USMS, ICE or DHS or other arresting agency return all property and all documents in
            the   defendant's possession at the time of arrest upon their deportation or removal.
            D     Court recommends defendant be deported/removed with relative,                          charged in case


                IT IS ORDERED that the defendant shall notify the United States Attorney for this district within 30 days
           of any change of name, residence, or mailing address until all fines, restitution, costs, and special assessments
           imposed by this judgment are fully paid. If ordered to pay restitution, the defendant shall notify the court and
           United States Attorney of any material change in the defendant's economic circumstances.

                                                                                              Thursday, May 30, 2019
 I
·I                                                             FBLED                          Date of Imposition of Sentence



                                                                                              H&Ju.~OCK
I
                                4"' --~--::£..:?               MAY 3 0 2019
!I
i
           Received          <'r"·"\
                          DUS~)
                                                   I CLER~:.   u.s. D!Srn:c-r COURT
                                                    sourn:::m0 lllSi IUCT OF CALIF011NIA          UNITED STATES MAGISTRATE JUDGE
:1


II
11
                                                    BY
                                                                                     -
                                                                                    D!"PUTY



            Clerk's Office Copy                                                                                                                3:19-mj-22163
11
